Title: From Alexander Hamilton to Otho H. Williams, 16 October 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Sir
Treasury DepartmentOctober 16th 1792.

I request that you will have enquiry made on board the Cutter Active, whether she is in possession of a double set of arms muskets, pistols, &ca. The Collector of New York was directed to furnish each Cutter with ten muskets and bayonets, twenty pistols, two chissels, one broad axe and two lanthorns. These articles, it appears, have been shipped by Mr Lamb for each of the Cutters—but none have been received at Norfolk.
In my letter to you of the 7th Ultimo I requested this examination to be made, and if it should be found that the Maryland Cutter had received the quantity of arms and instruments above mentioned twice, I desired that one parcel might be forwarded to the Collector of Norfolk. Mr Delozier mentions in his letter of the 11th instant that Simon Deagle delivered one set of the said articles to David Porter, but the real state of the business is not ascertained.
With great consideration,   I am, Sir, your Obedt Servant
Alex Hamilton
Otho H Williams Esqr.
Collr Baltimore
 